DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
In view of the Applicant's amendment of claim 11 to depend on claim 1, the Restriction Requirement detailed in the Office action mailed on 05/18/2022 has been withdrawn. Claims 1-16 are pending in the application and have been examined.

Remarks
The Examiner wish to thank Attorney Oakeson for his cooperation in addressing 35 USC 112(b) issues in claims 1, 6, 11 and 13 because the basis for identification of a target particle was not clear in claims 1, 11 and 13, and the recitation of "high frame rate" in claim 6, “high” being a subjective term needed clarification.

The Examiner proposed amendment to claims 1, 6, 11 and 13 to overcome any rejection under 35 USC 112(b). Agreement was reached on amendment of claims 1, 6, 11 and 13. Attorney Oakeson authorized the Examiner to amend the claims with an Examiner's amendment. The Examiner stated that since agreement was reached on all pending matters, and is captured in the interview summary included in this Office action, there was no need for Attorney Oakeson to file a separate interview summary.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Gary P. Oakeson on 05 August 2022.

The application has been amended as follows:
Claims 1, 6, 11 and 13 have been amended as follows:

1. (Currently Amended) A particle sorting system, comprising: 
an array comprising a plurality of microfluidic ejectors; 
an optical sensor focused on the array through an annular mirror placed below the array, 
wherein the annular mirror is to allow droplets ejected from the plurality of microfluidic ejectors to pass through; and 
a controller to: 
identify a target particle, based on particle type, proximate to a microfluidic ejector; and 
activate the microfluidic ejector to eject the target particle into a collection vessel. 

6. (Currently Amended) The particle sorting system of claim 1, 
wherein the optical sensor comprises a [[with 10 frames per second or higher frame rate. 
 
11. (Currently Amended) A method for sorting particles using the particle sorting system of claim 1, comprising: 
capturing a frame of a flow path to the microfluidic ejector; 
processing [[an image from the frame to identify a particle type in the flow path; 
determining that the particle is the target particle using the controller; and, 
in response to the determining: 
moving a collection vessel into place under the microfluidic ejector; and 
firing the microfluidic ejector to eject the target particle into the collection vessel. 
 
13. (Currently Amended) The method of claim 11, 
wherein processing the image comprises determining an identity of the particle type using image recognition. 

Information Disclosure Statement
The IDS filed on 12/23/2020 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.
Drawings
The drawings filed on 08/03/2022 have been accepted by the Examiner for examination purposes.

Allowable Subject Matter
Claims 1-16 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a particle sorting system, comprising: an optical sensor focused on an array comprising a plurality of microfluidic ejectors through an annular mirror placed below the array, wherein the annular mirror is to allow droplets ejected from the plurality of microfluidic ejectors to pass through; and a controller to activate the microfluidic ejector to eject the target particle into a collection vessel, in combination with the rest of the limitations of claim 1.
Claims 2-16 are allowable because they are dependent on claim 1 or an intermediate claim.

Muraki et al (US 2013/0258075 A1) is the closest prior art to the Applicant’s claimed invention.  However, Muraki et al does not teach of a particle sorting system, comprising: an optical sensor focused on an array comprising a plurality of microfluidic ejectors through an annular mirror placed below the array.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886